J-A13035-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
            v.                             :
                                           :
JAMES ROBERT DAWKINS, JR.                  :
                                           :
APPEAL OF: WILLIAM CREPPS                  :           No. 1093 WDA 2015

                    Appeal from the Order July 14, 2015
            in the Court of Common Pleas of Washington County,
             Criminal Division, No(s): CP-63-CR-0002746-2013

BEFORE: OLSON, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED SEPTEMBER 14, 2016

      William Crepps (“Crepps”) appeals from the Order of the trial court,

which set the restitution owed to Crepps by James Robert Dawkins, Jr.

(“Dawkins”). We quash the appeal.

      The trial court summarized the facts underlying the instant appeal as

follows:

             On August 25, 2013, Dawkins and Crepps got into a
      physical altercation at the Chambers Dam Association. Crepps,
      who was on a riding tractor at the time, rode up to Dawkins and
      began attempting to speak with him about an issue with their
      neighborhood association.      Both men exchanged unpleasant
      words. Immediately following this verbal altercation, the victim
      in this matter, Crepps, got up off the riding mower and
      attempted to strike Dawkins numerous times with his closed
      fists, and eventually Crepps did strike Dawkins in the cheek with
      one of his fists. Dawkins tried to retreat from the situation, but
      Crepps continued to pursue him. At that point, Dawkins swung
      out his right foot to trip Crepps, and this caused Crepps to fall
      and sustain a substantial head injury.

           During the June 1, 2015 restitution hearing in this matter,
      Crepps testified that as a result of Dawkins tripping him, his skull
J-A13035-16

         was cracked and blood had begun seeping into his brain. The
         Commonwealth introduced several exhibits          during    the
         proceeding: Commonwealth Exhibit 1[,] which included medical
         bills, Commonwealth Exhibit 2, [which was] an out[-]of[-]pocket
         expense sheet that Crepps had created, and Commonwealth
         Exhibit 3, which was another sheet of paper that Crepps had
         created that listed his lost wages.    Neither Commonwealth
         Exhibit 2 nor Commonwealth Exhibit 3 were corroborated with
         any supporting documentation.

Trial Court Opinion, 6/18/15, at 1-2.

         On February 12, 2015, the trial court found Dawkins guilty of the

summary offense of harassment.1         The trial court sentenced Dawkins to a

fine of $300.00, court costs, and following a hearing, ordered restitution in

the amount of $1,359.79, payable to Crepps. Thereafter, Crepps filed the

instant appeal, challenging the amount of restitution imposed by the trial

court.    Crepps additionally filed a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

         Crepps presents the following claims for our review:

         I. [Whether] the medical bills presented by Crepps[, which]
         totaled $25,000.00 for treatment at Allegheny General [and/or]
         time spent in work[-]related matters[,] were valid and
         conclusive and [had] a direct nexus to the actions of [Dawkins?]

         II. Should [Crepps] have the ability to appeal the decision of
         restitution in the event the district attorney does not wish to do
         so[,] and the award from the [trial] court is less than ten
         [percent] (10%) of the amount of damages sustained by the
         victim[?]

Brief for Appellant at 9.



1
    See 18 Pa.C.S.A. § 2709(a)(1).

                                     -2-
J-A13035-16

      Before addressing Crepps’s claims, we first must determine whether

Crepps has standing to challenge the trial court’s sentence of restitution,

imposed upon Dawkins.

      The imposition of restitution, as part of a defendant’s sentence, is

governed by 18 Pa.C.S.A. § 1106. Section 1106 provides, in relevant part,

as follows:

      (a) General rule. — Upon conviction for any crime wherein
      property has been stolen, converted or otherwise unlawfully
      obtained, or its value substantially decreased as a direct result of
      the crime, or wherein the victim suffered personal injury directly
      resulting from the crime, the offender shall be sentenced to
      make restitution in addition to the punishment prescribed
      therefor.

                                *     *       *

      (c) Mandatory restitution.

        (1) The court shall order full restitution:

               (i) Regardless of the current financial resources of the
               defendant, so as to provide the victim with the fullest
               compensation for the loss. The court shall not reduce a
               restitution award by any amount that the victim has received
               from the Crime Victim’s Compensation Board or other
               governmental agency but shall order the defendant to pay
               any restitution ordered for loss previously compensated by
               the board to the Crime Victim’s Compensation Fund or other
               designated account when the claim involves a government
               agency in addition to or in place of the board. The court shall
               not reduce a restitution award by any amount that the victim
               has received from an insurance company but shall order the
               defendant to pay any restitution ordered for loss previously
               compensated by an insurance company to the insurance
               company.

                                *     *       *



                                    -3-
J-A13035-16

        (2) At the time of sentencing the court shall specify the amount
        and method of restitution. In determining the amount and method
        of restitution, the court:

               (i) Shall consider the extent of injury suffered by the victim,
               the victim’s request for restitution as presented to the district
               attorney in accordance with paragraph (4) and such other
               matters as it deems appropriate.

                                *     *      *

         (3) The court may, at any time or upon the recommendation of
         the district attorney that is based on information received from the
         victim and the probation section of the county or other agent
         designated by the county commissioners of the county with the
         approval of the president judge to collect restitution, alter or amend
         any order of restitution made pursuant to paragraph (2), provided,
         however, that the court states its reasons and conclusions as a
         matter of record for any change or amendment to any previous
         order.

               (i) It shall be the responsibility of the district attorneys of
               the respective counties to make a recommendation to the
               court at or prior to the time of sentencing as to the amount of
               restitution to be ordered. This recommendation shall be
               based upon information solicited by the district attorney and
               received from the victim.

                                *     *      *

               (iii) The district attorney may, as appropriate, recommend
               to the court that the restitution order be altered or amended
               as provided in paragraph (3).

                                *     *      *

   (g) Preservation of private remedies. — No judgment or order of
   restitution shall debar the owner of the property or the victim who
   sustained personal injury, by appropriate action, to recover from the
   offender as otherwise provided by law, provided that any civil award shall
   be reduced by the amount paid under the criminal judgment.

18 Pa.C.S.A. § 1106(a), (c), (g).



                                    -4-
J-A13035-16

      Section 1106 does not vest a victim with authority to directly request

restitution, or prove his or her entitlement thereto.

      [W]hile a crime victim certainly may ask the district attorney to
      seek restitution, it is the district attorney who has the authority
      to present that request to the court. 18 Pa.C.S.A.
      § 1106(c)(2)(i), (4). Moreover, an order of restitution does not
      create a creditor-debtor relationship between the victim and the
      offender. Commonwealth v. Mourar, 349 Pa. Super. 583, 504
      A.2d 197, 208 (Pa. Super. 1986). Unlike a civil judgment, the
      victim has no standing to enforce a restitution order. Id.
      Instead, restitution can only be enforced by the criminal court,
      just as penalties of incarceration or probation are within the
      court’s exclusive purview. Id.

Commonwealth v. Pledger, 934 A.2d 715, 720 (Pa. Super. 2007).

      Because there is no statutory authority for a victim to directly seek or

challenge a trial court’s sentence of restitution, it follows that a victim

cannot appeal a trial court’s sentence of restitution.      Consequently, we

conclude that Crepps lacks standing to appeal the restitution portion of

Dawkins’s judgment of sentence.      On this basis, we must quash Crepps’s

appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/14/2016




                                  -5-
J-A13035-16




              -6-